This opinion is subject to administrative correction before final disposition.




                                  Before
                    HOLIFIELD, STEWART, and HACKEL
                         Appellate Military Judges

                            _________________________

                              UNITED STATES
                                  Appellee

                                         v.

                           Carver D. HURD
                  Lance Corporal (E-3), U.S. Marine Corps
                                Appellant

                                No. 202100321

                            _________________________

                            Decided: 31 January 2022

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                                Military Judge:
                             Michael D. Zimmerman

   Sentence adjudged 30 September 2021 by a general court-martial con-
   vened at Marine Corps Base Camp Quantico, Virginia, consisting of a
   military judge sitting alone. Sentence in the Entry of Judgment: reduc-
   tion to E-1, confinement for 9 months, forfeiture of all pay and allow-
   ances for 9 months 1, and a bad-conduct discharge.

                                 For Appellant:
                         Major Brian L. Farrell, USMCR



   1  The convening authority suspended the forfeiture of all pay and allowances for a
period of 6 months, directing all pay and allowances for the suspended period be paid
to the spouse of the accused for her benefit.
                  United States v. Hurd, NMCCA No. 202100321
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 2
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   2   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2